 Case 5:11-cv-01728-CJC-PLA Document 173 Filed 05/21/20 Page 1 of 1 Page ID #:2035



 1

 2                                                                   JS-6
 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                       EASTERN DIVISION
11

12   ROBIN LEE SHERWOOD,                      )   No. ED CV 11-1728-CJC (PLA)
                                              )
13                      Petitioner,           )   JUDGMENT
                                              )
14                v.                          )
                                              )
15   GEORGE NEOTTI, Warden,                   )
                                              )
16                      Respondent.           )
                                              )
17

18         Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of the
19   United States Magistrate Judge, IT IS ADJUDGED that the Petition is denied and dismissed with
20   prejudice.
21

22   DATED: May 21, 2020
                                                        HONORABLE
                                                          NORABLE CORMAC J. CARNEY
                                                                             CARNE
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
